Exhibit 10.5
EXECUTION VERSION
AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
August 1, 2011 (this “Amendment”), is made by and among COGDELL SPENCER LP, a
Delaware limited partnership (the “Borrower”), COGDELL SPENCER INC., a Maryland
corporation (“CSI”), EACH LENDER PARTY HERETO, EACH OF THE UNDERSIGNED
GUARANTORS and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”), L/C Issuer and Swing Line
Lender.
RECITALS:
WHEREAS, the Borrower, CSI, the Administrative Agent and the lenders party
thereto (collectively, the “Lenders” and individually, each a “Lender”) have
entered into that certain Amended and Restated Credit Agreement dated as of
March 1, 2011 (as amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement dated as of June 16, 2011, as hereby amended and as
from time to time further amended, modified, supplemented, restated, or amended
and restated, the “Credit Agreement”), pursuant to which the Lenders have made
available to the Borrower a revolving credit facility with a letter of credit
subfacility and a swing line subfacility; capitalized terms used in this
Amendment not otherwise defined herein shall have the definitions set forth in
the Credit Agreement; and
WHEREAS, the Guarantors and the Administrative Agent have entered into a
Guaranty Agreement dated as of March 1, 2011 (the “Guaranty Agreement”); and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms of the Credit Agreement, and the Administrative
Agent and the Lenders party hereto are willing to effect such amendments upon
the terms and conditions contained in this Amendment; and
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:
1. Amendments to Credit Agreement. Subject to the conditions set forth in
Section 2, the Credit Agreement is hereby amended, effective as of the date
hereof, as follows:
(a) The following definition for “Term Loan Facility” is added to Section 1.02
in the proper alphabetical order:
“Term Loan Facility” means the senior secured term loan facility among the
Borrower, CSI and certain Subsidiaries of CSI as guarantors, Bank of America,
N.A. as agent, and the lenders party thereto from time to time, as such senior
secured term loan facility may be amended, restated, modified, increased or
supplemented from time to time.

 

 



--------------------------------------------------------------------------------



 



(b) Section 7.12(b) is amended and restated in its entirety to read as follows:
(b) Secured Recourse Indebtedness. Maintain at all times a ratio of Secured
Recourse Indebtedness of CSI and its Subsidiaries (excluding Indebtedness
incurred under (i) the Loan Documents and (ii) the Term Loan Facility) to
Consolidated Total Asset Value of 0.15 to 1.00 or less. Unless otherwise
requested by the Agent, this ratio will be calculated for reporting purposes at
the end of each reporting period for which this Agreement requires delivery of
financial statements.
(c) Section 8.09 is amended and restated in its entirety to read as follows:
8.09. Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor (except for Contractual
Obligations relating to Indebtedness permitted under Section 8.03), (ii) of any
Subsidiary (other than an Excluded Subsidiary) or CSI to Guarantee the
Indebtedness of Borrower (except for Contractual Obligations relating to
Indebtedness permitted under Section 8.03), (iii) of the Borrower to prepay or
refinance the Obligations hereunder or (iv) of CSI or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person (except for
Contractual Obligations relating to Liens permitted under Section 8.01 or
Indebtedness permitted under Section 8.03); or (b) requires the grant of a Lien
to secure an obligation of such Person (other than an Excluded Subsidiary) if a
Lien is granted to secure another obligation of such Person.
2. Effectiveness; Conditions Precedent. Upon receipt by the Administrative Agent
of counterparts of this Amendment, duly executed by the Borrower, the
Guarantors, the Administrative Agent and the Required Lenders, this Amendment
shall be effective as of the date hereof.
3. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
(a) The representations and warranties made by it in Article VI of the Credit
Agreement are true and correct on and as of the date hereof after giving effect
to this Amendment, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct as of such earlier date;
(b) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of such party,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
(c) After giving effect hereto, no Default or Event of Default exists.

 

 



--------------------------------------------------------------------------------



 



4. Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise, except in writing and in accordance with
Section 11.01 of the Credit Agreement.
5. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Borrower hereby acknowledges and agrees that the
Credit Agreement and all of the other Loan Documents are hereby confirmed and
ratified in all respects and shall remain in full force and effect according to
their respective terms.
6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or electronic format (including
.pdf) shall be effective as delivery of a manually executed original counterpart
of this Amendment.
7. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
8. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assignees to the extent such assignees are permitted
assignees as provided in Section 11.06 of the Credit Agreement.
10. Expenses. Without limiting the provisions of Section 11.04 of the Credit
Agreement, the Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable legal fees and expenses)
incurred before or after the date hereof by the Administrative Agent and its
Affiliates in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment.

 

 



--------------------------------------------------------------------------------



 



11. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Loan Documents to which such Person is a party (including
without limitation the continuation of such Person’s payment and performance
obligations and the effectiveness and priority of any Liens granted thereunder,
in each case upon and after the effectiveness of this Amendment and the
amendments contemplated hereby) and the enforceability of such Loan Documents
against such Person in accordance with its terms.
[Signature pages follow.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Amended and Restated Credit Agreement to be made, executed and delivered by
their duly authorized officers as of the day and year first above written.

                      COGDELL SPENCER LP, a Delaware limited
partnership    
 
                    By:   CS Business Trust I, a Maryland
Statutory Trust, its General Partner    
 
               
 
      By:   /s/ Charles M. Handy    
 
               
 
      Name:   Charles M. Handy    
 
      Title:   Chief Financial Officer and Trustee    
 
                    COGDELL SPENCER INC., as Guarantor
 
                    By:   /s/ Charles M. Handy                       Name:
Charles M. Handy         Title: Chief Financial Officer    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



          GUARANTORS:
 
        COGDELL SPENCER INC., a Maryland corporation     ERDMAN COMPANY, a
Wisconsin corporation    
 
       
By:
  /s/ Charles M. Handy    
 
       
 
  Name: Charles M. Handy    
 
  Title: Chief Financial Officer    
 
        CS BUSINESS TRUST I, a Maryland Statutory Trust     CS BUSINESS TRUST
II, a Maryland Statutory Trust    
 
       
By:
  /s/ Charles M. Handy    
 
       
 
  Name: Charles M. Handy    
 
  Title: Chief Financial Officer and Trustee    
 
        COGDELL SPENCER ADVISORS MANAGEMENT, LLC, a Delaware
limited liability company    
 
       
By:
  /s/ Charles M. Handy    
 
       
 
  Name: Charles M. Handy    
 
  Title: Manager    
 
        AUGUSTA MEDICAL PARTNERS, LLC,
a Georgia limited liability company     CAROLINA FOREST PLAZA, LLC, a South
Carolina limited liability company     FRANCISCAN DEVELOPMENT COMPANY, LLC, a
North Carolina limited liability company     200 ANDREWS, LLC, a South Carolina
limited
liability company    
 
       
By:
  Cogdell Spencer Advisors Management, LLC, a Delaware
limited liability company, its Manager    
 
       
By:
  /s/ Charles M. Handy    
 
       
 
  Name: Charles M. Handy    
 
  Title: Manager    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



          CABARRUS POB, LP, a North Carolina
limited partnership     COGDELL INVESTORS (BIRKDALE), LP,
a North Carolina limited partnership     COGDELL INVESTORS (BIRKDALE II), LP, a
North Carolina limited partnership     COGDELL INVESTORS (MALLARD), LP,
a North Carolina limited partnership     COPPERFIELD MOB, LP, a North Carolina
limited partnership     EAST ROCK MOUNT KIDNEY CENTER
ASSOCIATES, LP, a North Carolina limited
partnership     GASTON MOB, LP, a North Carolina limited
partnership     MARY BLACK WESTSIDE MEDICAL PARK
I LIMITED PARTNERSHIP, a South Carolina
limited partnership     MEDICAL INVESTORS III, LP, a South
Carolina limited partnership     WEST MEDICAL OFFICE I, LP, a South
Carolina limited partnership    
 
       
By:
  Cogdell Spencer Advisors Management,
LLC, a Delaware limited liability
company, its General Partner    
 
       
By:
  /s/ Charles M. Handy    
 
       
 
  Name: Charles M. Handy    
 
  Title: Manager    
 
        VERDUGO MOB, LP, a California limited
partnership    
 
       
By:
  Verdugo Management, LLC, a California limited liability company, its General
Partner    
 
       
By:
  /s/ Charles M. Handy    
 
       
 
  Name: Charles M. Handy    
 
  Title: Manager    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as
Administrative Agent
 
           
 
  By:   /s/ Jack Redhead    
 
           
 
  Name:   Jack Redhead    
 
  Title:   Senior Vice President    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  LENDERS:
 
                BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line
Lender    
 
           
 
  By:   /s/ Jack Redhead    
 
           
 
  Name:   Jack Redhead    
 
  Title:   Senior Vice President    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION, as a Lender
 
           
 
  By:   /s/ Kevin P. Murray    
 
           
 
  Name:   Kevin P. Murray    
 
  Title:   Senior Vice President    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as a Lender
 
           
 
  By:   /s/ Michael Chlopak    
 
           
 
  Name:   Michael Chlopak    
 
  Title:   Vice President    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  BRANCH BANKING AND TRUST COMPANY, as a Lender
 
           
 
  By:   /s/ Wright Uzzell    
 
           
 
  Name:   Wright Uzzell    
 
  Title:   Senior Vice President    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., as a Lender
 
           
 
  By:   /s/ Mary Lucy Lester    
 
           
 
  Name:   Mary Lucy Lester    
 
  Title:   Vice President    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  REGIONS BANK
 
           
 
  By:   /s/ James A. Barnes    
 
           
 
  Name:   James A. Barnes    
 
  Title:   Senior Vice President    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  RAYMOND JAMES BANK, FSB
 
           
 
  By:   /s/ Garrett McKinnon    
 
           
 
  Name:   Garrett McKinnon    
 
  Title:   Senior Vice President    

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 